department of the treasury internal_revenue_service commerce dallas texas uil number release date date org certified mail -- return receipt requested dear this is our final adverse determination_letter as to your exempt status under ilr c sec_501 of the internal_revenue_code our adverse determination was made because for the year s of the examination you were not operated as an insurance_company within the meaning of sec_501 of the internal_revenue_code your exempt status is revoked effective december 20xx we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process these publications include information on your rights as a taxpayer they explain appeal rights and the procedure for obtaining technical_advice because this case involves exemption under sec_501 you cannot contest the adverse determination in a declaratory_judgment action under sec_7428 you can however contest the revocation of exempt status in the context of any related deficiency case involving adjustments that flow from the loss of exemption thus you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court from any deficiency_notice issued in this case or a related case after satisfying procedural and jurisdictional requirements as described in publications and you are required to file federal_income_tax returns for the tax period s shown above for all years still open under the statute_of_limitations and for all later years file the federal tax_return for the tax period s shown above with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication ce department of the treasury internal_revenue_service commerce dallas texas org certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization’s exempt status is necessary in addition under separate cover we will also be sending you a final adverse determination_letter revoking your exempt status if you have any questions please call the contact person at the telephone number shown in the heading of this letter thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures report of examination cc explanation of items form 886-a name of taxpayer org ein num schedule or exhibit no page of year ended 20xx12 foreign_country legend org name of company fc related - lastname name of c corp fcity foreign city jkl insurance agency name of outside ins company def inc cpa - name of rep sub to related enterprise ein num subsidiary name of sub officer - president abc co - name liab compy issue whether org is pursuant to sec_501 an insurance_company exempt from income_tax for the taxable_year 20xxx facts org was incorporated under the laws of the fc pursuant to a memorandum of association dated july 20ww association is stamped as being registered and filed on july 20ww with the assistant registrar of companies fc memorandum of association sets forth a list of objects for which the company is established including t o do or carry on any business which the company may from time to time determine the memorandum of of the item on october 20ww org submitted to the internal_revenue_service the service form_1024 application_for recognition of exemption under sec_501 organization and it requested tax-exemption under i r c sol c national_office in washington d c which has jurisdiction over this section of the internal_revenue_code was transferred to the national_office for review the form_1024 required consideration by the service’s the form_1024 was signed by an officer of the accordingly the application org information states as follows application form_1024 at part ii activities and operational org is being organized to participate in the insurance_business as permitted by sec_501 specifically org intends to write insurance policies for property and casualty risk served are service stations convenience stores and private aircraft operator associations industries expected to be the business activities of org approval of this application and after obtaining necessary insurance licenses from the fc will commence upon irs government department of the treasury - internal_revenue_service form 886-a form 886-a name of taxpayer org page of year ended 20xx12 explanation of items ein num schedule or exhibit no this activity will be conducted in the united_states principally by mr officer at part iii financial data of also noted on the form_1024 december 20xx org anticipated having a gain on the sale of assets in the amount of dollar_figure and investment_income in the amount of dollar_figure that it was a member of defined in sec_831 b ii not indicate that it intended to create a wholly owned subsidiary to conduct the insurance_business for which it was seeking exemption under sec_501 in addition org indicated on schedule i a controlled_group_of_corporations as form_1024 does however org as of form during the service’s examination of org 20xx org faxed to the examiner what purported to be under sec_953 united_states tax purposes with an effective date of august the service’s records however do not show that this election was approved or that it was actually filed on march an election a domestic_corporation for to be treated as form_1024 20ww 20xx a letter dated april the service determined that org in was an exempt_organization described in sec_501 determination was expressly b ased on the information supplied and assuming your operation will be recognition of exemption organization to notify the ohio tax exempt and government entities te_ge customer service office if there is any change in its name address sources of support purposes or method of operation as stated in your application_for this letter also advises the this org did not an insurance_company upon the service’s contrary to the representations made in its form_1024 commence doing business as approval of the application ever directly engaged in any insurance activities december subsidiary group to engage in the insurance_business and org treated this separate corporation as years 20xx and 20yy org formed a wholly owned subsidiary subsidiary in fact there is no evidence that org a d b a on its forms for the instead on 20xx when requested for a business plan by the service’s examiner in the current examination org provided the examiner with the subsidiary group’s business plan this document provides the following department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer org year ended 20xx12 ein num schedule or exhibit no page of subsidiary known in the united_states as company chic treatment afforded to insurance_companies under sec_5o01 c to take advantage of the favorable tax of the internal_revenue_code a closely-held insurance is being incorporated as what is essentially so long as the company is the business of insurance and dollar_figure in annual insurance premiums the company is tax exempt subject_to certain restrictions this means that the insurance_company may obtain the following tax benefits receives less than primarily in premium income received is not taxed all insurance premiums are received by the company tax- free passive_investment_income received is not taxed the main benefit of qualifying as this is the really sic a 50l c insurance_company continues to qualify under the internal_revenue_code passive_investment_income is not taxed for qualifying insurance_companies under certain circumstances is that so long as the company what this means its capital_gains are not taxed a person has a large appreciated asset this means that if whether a large bloc of ipo stock or appreciated real_estate that they could transfer those assets to the insurance_company as reserves and surplus and the insurance_company could liquidate and diversify those assets with no tax immediately payable term capital_gains dividends earned by stock held by the company etc as reserves and surplus are not taxed further short- royalty income is not taxed department of the treasury - internal_revenue_service form 886-a form 886-a name of taxpayer org year ended 20xx12 explanation of items page of ein num schedule or exhibit no royalty streams such as income streams from patents copyrights and trademarks which have been contributed to the insurance_company as reserves and surplus are not taxed taxes are deferred a salary or management although the c insurance_company typically pays no taxes the owner of the company will pay taxes whenever a distribution is made or fee paid at ordinary_income tax_rates and insurance_company is sold or liquidated long-term_capital_gains rates will be paid assuming the insurance_company has been held for a significant amount of time allows the owner of convert ordinary_income premiums received and non-long term capital_gains investment_income into long-term_capital_gains which are deferred until the company is sold a c insurance_company to sic this when the in december 20xx subsidiary entered into a quota share retrocession agreement the retrocession agreement with abc co abc co the retrocessionaire and abc co article item under this agreement the subsidiary is referred to of the retrocession agreement provides in part liability sp as as the company is referred to of all premiums it is hereby agreed that the company shall pay to the retrocessionaire fifty percent received by the company under the aforesaid underlying agreement and that the retrocessionaire shall pay to the company fifty percent adjustment expenses payable by the company under the said underlying agreement and shall reimburse the company for fifty percent costs whatsoever payable by the company under the said underlying agreement whenever payment is made or received by the company under the said underlying agreement of all commission brokerage and other of all losses and loss the retrocession agreement at article v provides that the company hereby agrees that it will limit the liability to the retrocessionaire to an annual aggregate amount of department of the treasury - internal_revenue_service form 886-a form 886-a name of taxpayer org explanation of items year ended 20xx12 page of ein num schedule or exhibit no the total net_premiums ceded plus tdollar_figure retrocessionaire agrees to pay the company premiums to provide this aggregate cover the of ceded form_990 for the calendar_year ending 20xx which treats the a d b a reflects that its reported revenue was derived org subsidiary as from two distinct sources program service revenue representing reinsurance premiums in the amount of dollar_figure was actually earned by the subsidiary under the retrocession agreement of org total reported income for the year this income represents all of this revenue dividends and interest from securities in the amount of dollar_figure org this investment_income represent sec_83 of total reported income for the year from february 20xx to june 20xx org entered into five unsecured promissory notes with officer of related enterprises inc total amount of these unsecured loans was dollar_figure these loans provide that interest is february of each year with the principal due february to be paid annually on each of the form_1024 identifies an officer as its president org moreover according to org january t he owners of of the voting_stock of related enterprises inc also own of the stock of org company ltd org ownership structure is responding to information_document_request representative in his letter dated as follows subsidiary related father related son related son daughter daughter in response to each information_document_request i d r issued by the service during the current examination of org representative cpa asserted that subsidiary is and treated the two corporations as if they were one and the a d b a of org org department of the treasury - internal_revenue_service form 886-a schedule or exhibit no form 886-a name of taxpayer org page of year ended 20xx12 explanation of items ein num this fact is most evident in his september same letter responding to i d r asking about org activities during 20xx preamble insurance that letter includes the following liability sp before addressing your specific questions i think it would be helpful to point out that the insurance activities of the taxpayer in 20xx were just beginning it entered into a quota share retrocession agreement retrocession agreement with abc co terms of this retrocession agreement provided that the taxpayer in exchange for receiving ceded premium from abc co agreed to be liable for certain losses above and within certain limits the retrocession agreement is enclosed and speaks for itself taxpayer expected to participate in the insurance_business as was described in the taxpayer’s application_for tax exempt status - also enclosed direct insurance policies to consumers rather it acted in essence as this was the manner in which the the taxpayer did not write a large pool of risks a reinsurer of abc co the in addition in response to request sec_1 representative stated the following and of i d r org the maximum exposure to org company under the retrocession agreement was equal to the amount of net ceded premiums plus tdollar_figure law imposes that is my understanding that fc it minimum capital of usdollar_figure be maintained in cash the taxpayer has at all times met that requirement total capital as dollar_figure million pro-forma financial statements included in the taxpayer’s application_for tax-exempt status this is substantially_similar to the of december 20xx was approximately because of the nature of the taxpayer’s insurance activities described above process claim reports understanding that abc co receives and processes is the taxpayer’s it it does not receive or department of the treasury - internal_revenue_service form 886-a form 886-a name of taxpayer org page of year ended 20xx12 explanation of items ein num schedule or exhibit no claims and makes loss payments as and when appropriate the only information that the taxpayer has received regarding claims made and loss payments are contained in ceding statement received from abc co attached a ceding statements dated december 20xx that was provided to the taxpayer on july abc co 20yy by i have representative in org 20z2z provided a copy of this audit was performed by moore stephens fc to the financial statements provide as follows a formal audit done of the subsidiary group and an attachment to his letter of january note sec_1 ltd subsidiary the company was incorporated under the law sec_1 of the fc unrestricted class b insurer under the fc insurance law it is wholly owned by org and is licensed as on december the parent 20xx an the company assumed a quota share retrocession agreement written by abc co liability segregated portfolio covering a portion of the risks of jkl insurance agency which writes business home and vehicle policies in fcity terms of the retrocession agreement the company obligates itself to accept of abc co s obligation liabilities and premiums written was december 20xx the effective date of this agreement under the org the company and is therefore a officer party wholly owned by related enterprises inc the company through one of its directors holds of the shares of def is and is officer to inc the company has not elected to be treated as a us accordingly income taxes if any are payable taxpayer by the parent department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items schedule or exhibit no page of name of taxpayer org year ended 20xx12 ein num law sec_501 provides a n organization described in subsection c subtitle unless such exemption is denied under sec_502 or sec_503 shall be exempt from taxation under this or sec_401 d or i r c sol1 c a provides i nsurance companies or associations other than life including interinsurers and reciprocal underwriters if the net written premiums or written premiums for the taxable_year do not exceed dollar_figure if greater direct sec_1 -3 a provides t he term ‘insurance company’ means a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies subjection to state insurance laws are significant in determining the business which a company is authorized and intends to carry on is the character of the business actually done in the taxable_year which determines whether a company is taxable as an insurance_company under the internal_revenue_code thus though its name charter powers and it sec_1_6033-2 states that an organization which is exempt from taxation under sec_501 and is not required to file annually shall immediately notify the service in writing of any changes in its character operations or purpose for which it was originally created organization exempt from tax whether or not it annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of the tax laws this section further states that every is required to file an procedural_regulation sec_601_201 provides in part that except in rare and unusual circumstances the revocation or modification of a ruling will not be applied retroactively with respect to the taxpayer to whom the ruling was originally issued or whose tax_liability directly was involved in such ruling if has been no misstatement or omission of material facts ii facts subsequently developed are not materially different from the facts on which the ruling was based there has been no change a taxpayer i the iii to there department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items schedule or exhibit no page of name of taxpayer org year ended 20xx12 ein num a prospective or proposed transaction and in the applicable law respect to taxpayer directly involved in the ruling acted in good_faith in reliance upon the ruling and the retroactive revocation would be his detriment the ruling was originally issued with iv the v to procedural_regulation sec_601_201 or determination_letter recognizing exemption may not be relied upon if there is character the purpose or the method of operation of the organization a material_change inconsistent with exemption in the n ii provides that a ruling provides in relevant part a ruling will not be applied retroactively with a taxpayer whose tax_liability directly was involved in such revproc_96_4 i r b that except in rare and unusual circumstances the revocation or modification of respect to the taxpayer to whom the ruling was originally issued or to ruling provided that of material facts materially different from the facts on which the ruling was based iii there has been no change in the applicable law was originally issued for a proposed transaction and taxpayer directly involved in the ruling acted in good_faith in reliance upon the ruling and the retroactive revocation would be his detriment i there has been no misstatement or omission the facts subsequently developed are not iv v ii the to the ruling that the revocation or modification of revproc_2004_1 2004_1_irb_1 provides in relevant part a letter_ruling will be applied retroactively to the taxpayer for whom the letter_ruling was issued if controlling facts or at issue are materially different from the controlling facts on which the letter_ruling is based the facts at the time of the transaction there has been a misstatement or omission of ii i provides in part that revproc_90_27 c b exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed statement of purposes or in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it a mere a statement that proposed activities will be department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer org ein num schedule or exhibit no page of year ended 20xx12 expects to engage including the standards criteria procedures or other means adopted or planned and the nature of the contemplated expenditures satisfaction of the service that its proposed activities will be exempt a record of actual operations may be required before a ruling or determination_letter will be issued where the organization cannot demonstrate to the revproc_90_27 also holds that revocation or modification of an exempt_organization that received a favorable determination_letter may be retroactive if the organization operated in materially different from that originally represented there is character the purpose or the method of operation of organization revocation or modification will ordinarily take effect as a material_change inconsistent with exemption in the of the date of such material_change where an a manner revrul_83_172 c b been created for the purpose of providing self-insured workmen’s compensation under state law is taxable as the provisions of sec_831 even though it an insurance_company under state law holds that a group that has is not recognized as an insurance_company under revrul_89_96 investment risk cannot create an insurance agreement for federal_income_tax purposes holds that the assumption of c b i r b holds that where a parent revrul_92_93 corporation purchased group-term_life_insurance on its employees from its wholly owned insurance subsidiary the arrangement was not self- insurance because the economic risk of loss being insured was not that of the parent revenue_ruling 20ww-31 20ww-1 c b revenue service the service will no longer invoke the economic family theory set forth in prior revenue rulings in addressing whether captive insurance transactions constituted valid insurance rather the service will address captive insurance transactions on case-by-case basis states that the internal a helvering v legierse u s definition of insurance for federal_income_tax purposes the supreme court held that insurance involves risk shifting and risk the seminal case on the department of the treasury - internal_revenue_service form 886-a form 886-a name of taxpayer org year ended 20xx12 explanation of items page of ein num schedule or exhibit no an individual purchased life_insurance and annuity the individual's sole objective distributing contracts from an insurance_company was to reduce estate_taxes the insurance_company was not at risk of losing any more funds than it received except perhaps through its the supreme court held that own bad investments with those funds the proceeds from the contracts were not insurance proceeds because the contracts viewed together did not transfer an insurance risk thus legierse held that two elements are consistently present when defining insurance ie that these two elements are necessary when defining insurance for federal_income_tax purposes risk shifting and risk_distribution and v commissioner 979_f2d_162 amerco inc circuit quoted with approval the tax court's identification of three principles at the heart of the legierse definition of insurance that that an insurance transaction must involve insurance risk that insurance involves risk shifting and risk distributing and in the absence of defined in its commonly accepted sense a statutory definition insurance is 9th cir the ninth to be cir held that 881_f2d_247 payments made by a parent to its captive insurance subsidiary to insure its own potential liabilities are not deductible as insurance because the arrangement between the parent and the subsidiary did not accomplish real risk-shifting while payments made by the parent to its captive insurance subsidiary to insure the potential liabilities of the parent’s other subsidiaries were deductible as insurance since the subsidiaries’ risk was being shifted to the insurer and then distributed among the various subsidiaries 9th cir the parent company 811_f2d_1297 clougherty packing co involved a wholly-owned subsidiary incorporated in colorado under state captive insurance laws packing company clougherty purchased insurance from an unofficer insurer which then reinsured the first dollar_figure of each claim against clougherty with the subsidiary insurer insurer's only business was reinsurance of the parent company’s risk the ninth circuit in clougherty defined insurance as involving risk the court stated that i f the shifting and risk distributing a insured has shifted its risk to the insurer then a loss by or claim against the insured does not affect it because the loss is offset by the proceeds of an insurance payment the subsidiary department of the treasury - internal_revenue_service form 886-a clougherty form 886-a name of taxpayer org explanation of items schedule or exhibit no page of year ended 20xx12 ein num with respect to risk distributing the court stated f 2d pincite that i nsuring many independent risks in return for numerous premiums serves to distribute risk id there had been no shifting of the risk from the parent to the captive the captive was a dollar out of the parent's pocket from whence it came fund held by the parent itself only corporate formalities distinguished it enough for insurance the court held that those formalities were not a matter of economic reality every dollar paid out by the arrangement was little different from a reserve the court determined that in fact as 572_f2d_1190 cir cert_denied us bail bond contracts and insurance the seventh circuit stated as follows in distinguishing between 7th an agreement to protect as the tax_court below noted an insurance_contract t he common definition for insurance is the insured against a direct or indirect economic loss arising from a defined contingency whereby the insurer undertakes no present duty_of performance but stands ready to assume the financial burden of any covered loss contemplates a specified insurable hazard or risk with one party willing in exchange for the payment of premiums to agree to sustain economic loss resulting from the occurrence of the risk specified and another party with an ‘insurable interest’ in the insurable risk essential features of insurance is this assumption of another's risk of economic loss is important here to note that one of the couch on insurance 2d couch on insurance 2d it 199_f2d_508 term_insurance contract was defined as adequate_consideration one party undertakes to indemnify another against loss from certain specified contingencies or perils fundamentally and shortly it possible anticipated loss shifting of its incidence from one to another is contractual security against risk is essential and equally so 7th cir a a contract whereby for an the 183_f2d_288 denied u s received from the new york stock exchange gratuity fund by the widow of a deceased member of the exchange were proceeds of life the second circuit held that amounts 2nd cir cert department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items schedule or exhibit no name of taxpayer org year ended 20xx12 page of ein num insurance for federal estate_tax purposes stated as follows the second circuit the difference representing the loss caused by the premature had he not been a member here the risk of loss from premature death is effectively shifted from the individual to the group of other members of the exchange if the individual dies prematurely the amount_paid to his kin will exceed the amount of assessments which he himself has paid in death which the group has had to bear of the plan he would have saved the amount of the assessments against him before his death but his beneficiaries would be dollar_figure poorer through the exchange plan he shifted to the group and manifestly this plan provides a distribution of the risk because of the plan the risk of premature death is borne by the other members of the exchange rather than by the individual they would have borne this loss which thus for u s the supreme the taxpayer was later the company it remained under the bowers v lawyers mortgage co court concluded the taxpayer was not an insurance_company based on the character of the business actually done chartered as lawyers mortgage_insurance co to examine titles and to guarantee or insure bonds and mortgages dropped insurance from its name and amended its charter to allow the purchase and sale of mortgage loans supervision of the state insurance department mortgage never insured titles it sold with a guarantee of payment mortgage charged a so-called premium of one-half of one percent of the interest stated on the mortgage payment of some loans which it did not make or sell under state law companies chartered as banks were also authorized to conduct this type of business guarantees were in legal effect insurance this element of lawyers mortgage's activities was only incidental to the mortgage business the premium covered non-insurance services were only one-third of lawyers mortgage's income character of the business actually done was not insurance and therefore the company was not an insurance_company the supreme court concluded that though the rather it made mortgage loans which for this insurance lawyers accordingly the however lawyers the company also guaranteed the 481_f2d_609 v united_states department of the treasury - internal_revenue_service form 886-a and the premiums 4th cir supp cert d f form 886-a explanation of items name of taxpayer org ein num schedule or exhibit no page of year ended 20xx12 an insurance_company but industrial life was chartered as its office was located in the home the court held that the taxpayer was a consumer lender covering the lives of during the three years at issue the company's denied u s not an insurance_company for federal_income_tax purposes because it was not using its capital and efforts primarily to earn income from insurance did not maintain a sales staff of its president insurance activity consisted of covering small credit risks under a group policy issued to certain of its officers the company paid the premiums and was the beneficiary and covering the lives of members of the stockholding family and managing its investment portfolio_income from insurance issued to parties unofficer to its owners officers ie of its income during the years at issue approximately company accumulated substantial earnings without showing a reasonable need insurance_company during the years at issue involved in direct underwriting it issued only one policy and its premium income was small compared with its income from its real_estate activity the district_court concluded that industrial life was not an the company also engaged in leasing and selling real_estate the group credit risk policy accounted for industrial life's premium although it was the two individuals although inter- an insurance_company v commissioner t c 9th cir the tax aff'd per curiam 469_f2d_697 rather it accepted a small amount of business ceded to inter-american life_insurance co court held that the taxpayer did not qualify as due to its minimal volume of insurance_business formed investment life_insurance_company to directly underwrite coverage which could be ceded to inter-american american was authorized to use several policy forms solicit or sell any directly written coverage during the years at issue investment life and an unofficer insurer the family's lumber business activity the state insurance commissioner became concerned about its continued participation in the insurance market a result rather than surrender its certificate of authority to write insurance inter-american retroceded a major portion of its coverage to an unofficer company various capital assets policies in force during the five years at issue with an aggregate coverage of dollar_figure million premiums accounted for american's income during four of the five years meanwhile inter-american realized income from although inter-american had as many a sec_448 or less of inter- the court concluded because of its minimal insurance inter-american also held it did not it by as department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer org ein num schedule or exhibit no page of year ended 20xx12 it did not actively solicit to issue coverage that inter-american was not an insurance_company for any of the years at issue because it did not use its efforts in the insurance_business directly underwritten coverage was issued to the owner's family or their tax advisor and its reinsurance was from the officer company investment life its investment_income far exceeded its de_minimis earned premiums its n d supp involved a v united_states f rev’d on other grounds 425_f2d_1328 cardinal life_insurance co tex company chartered to write life health and accident coverage during two of the five years at issue cardinal life did not issue insurance contracts or reinsure risks underwritten by insurance_companies its premium income was dollar_figure and it had no reserves remaining three years cardinal life reinsured risks underwritten by an insurance_company its premium income was less than income for two of those years and approximately cardinal life never employed any agents or reserves were minimal brokers though it did retain an actuary the reinsurance agreement was negotiated by its one stockholder meanwhile cardinal life had income from dividends and interest leasing real_estate and trailers and capital_gains was not an insurance_company because its capital and efforts were devoted primarily to its investment activity it did not solicit insurance_business and derived insignificant amounts of income from what insurance_business it transacted while deriving substantial income from its investments the district_court concluded that cardinal life of its in the third for the its f_supp 8th cir v united_states aff'd on other grounds 293_f2d_72 service life_insurance co neb court held that the taxpayer was an insurance_company years at issue service life issued life health and accident policies and also solicited and arranged mortgage loans with money borrowed from the federal_home_loan_bank policies were in force during the years at issue representing life coverage of over dollar_figure mortgages were outstanding for between and of its total income character of the business actually done by service life during the years at issue was insurance hence it was an insurance_company service life's premium income accounted under these facts the at the same time only about big_number between big_number and big_number during the the d department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items schedule or exhibit no page of name of taxpayer org year ended 20xx12 ein num no similar policy supporting the exemption from tax an organization which obtains donations by misrepresenting itself it the synanon church v commissioner tcmemo_1989_270 the court stated there is of to be engaged exclusively in charitable activities when is engaged in profit-seeking business activities if the character purpose activities or method of operation of the organization itself changes from those on which the ruling was based the organization ceases as a tax-exempt_organization retroactively a matter of law to qualify as in this case may be revoked its exemption as in fact government's position org org was not an insurance_company for the taxable_year 20xx exempt from tax pursuant to sec_501 predominant business activity during the year was engaging in security and investment buying and trading and not the business of insurance_business during the year 20xx but instead created a subsidiary which engaged in the business of insurance not qualify a sec_501 c org did not directly engage in any insurance an insurance_company within the scope of section accordingly org does primary and in fact org nor the regulations thereunder define an for federal_income_tax purposes however the neither sec_501 insurance_company term_insurance company has the same meaning under section sol c 99th cong 2nd sess c b insurance_company for the year 20xx under this definition org does not qualify as reprinted in it does in subchapter_l see h conf_rep vol ii vol an as no sec_1_801-3 provides that the term_insurance company means a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies although the company’s name charter powers and subjection to state insurance laws are significant in determining the business that a company is authorized and intends to carry on the business actually done in the taxable_year that determines whether the company is taxable as sec_1_801-3 further provides that an insurance_company under the is the character of it department of the treasury - internal_revenue_service form 886-a form 886-a name of taxpayer org year ended 20xx12 explanation of items page of ein num schedule or exhibit no f v tex n d supp 9th cir cardinal life ins where the tax_court accord bowers v lawyers mortgage co see also inter-american life_insurance co internal_revenue_code u s commissioner t c concluded that because the taxpayer’s primary and predominant source_of_income was from its investments and because the taxpayer did not focus its primary and predominant efforts in pursuit of its insurance_business it was not an insurance_company aff'd per curiam 469_f2d_697 not an insurance_company when the majority of its income was from dividends interest rent and capital_gains but instead was a personal_holding_company that was seeking to remove itself from the grasp of the personal_holding_company provisions by claiming life_insurance status through the issuance of amount of insurance contracts rev’d on other grounds 425_f2d_1328 the taxpayer was an insurance_company as defined in sec_1 a notwithstanding that the taxpayer was not recognized as insurance_company for state law purposes an entity to be its primary and predominant business activity during the year at issue must be the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by another insurance_company accordingly in order for an insurance_company for federal_income_tax purposes holding that plaintiff was a small and insignificant v united_states holding that rul rev c b cir co an v united_states an insurance_company under this definition a taxpayer to qualify as must use its capital and efforts primarily in earning income from the issuance of contracts of insurance co in original aff'd per curiam 481_f2d_609 denied u s considered including but not limited to the size and activities of any staff whether the entity engages in other trades_or_businesses and its sources of income industrial life_insurance co all of the relevant facts will be industrial life_insurance see lawyers mortgage co f_supp pincite emphasis 4th cir u s cert supp s c d at_f 300_fsupp_387 service life_insurance co v united_states f d neb aff'd on other grounds 293_f2d_72 inter-american life_insurance co t c pincite supp 8th cir during 20xx engaging in the generation of various forms of investment_income through investing and trading in securities and other capital org' primary and predominant business activity was department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer org ein num schedule or exhibit no page of year ended 20xx12 in fact based on its form_990 in addition the remaining revenue reported on org investment oriented holdings investment_income represented of the total revenue reported by org for 20xx form_990 for 20xx was actually not its revenue but the revenue of its wholly owned subsidiary subsidiary subsidiary group subsidiary paid this revenue over to org during the year payments would not constitute insurance premiums to org but rather either a return_of_capital a dividend or gain from the sale of property accordingly org was not an insurance_company during 20xx since it was not engaged in the business of issuing insurance contracts or reinsuring the risks underwritten by another insurance_company sec_301 such org if liability sp the retrocession agreement represents a moreover the retrocession agreement entered into by subsidiary and abc co reinsurance arrangement with org not a party to the retrocession agreement premiums under the retrocession agreement that were transferred by subsidiary to org do not constitute insurance premiums to org pursuant to sec_301 these payments from a wholly owned subsidiary to its parent constitute either a return_of_capital a dividend payment or gain from the sale of property wholly owned subsidiary moreover insurance org is although neither the internal_revenue_code nor the regulations define the terms insurance or insurance_contract the accepted definition of insurance for federal_income_tax purposes was set forth in helvering v legierse u s supreme court stated that historically and commonly insurance involves risk-shifting and risk-distributing in case law insurance as further clarified there the involves a contract whereby for adequate_consideration one party undertakes to indemnify another against a loss arising from certain specified contingencies or perils fundamentally and shortly it against possible anticipated loss equally so another is the contractual security risk is essential and a shifting of its incidence from one to 199_f2d_508 7th cir addition the risk transferred must be risk of economic loss fidelity corp v commissioner 572_f2d_1190 7th cir in allied department of the treasury - internal_revenue_service form 886-a form 886-a name of taxpayer org year ended 20xx12 explanation of items page of ein num schedule or exhibit no cert_denied 439_us_114 revrul_89_96 c b rul see rev i r b risk shifting occurs when a person facing the possibility of economic loss transfers some or all of the financial consequences of the potential loss to the insurer where parent_corporation purchased a group-term_life_insurance policy from its wholly owned insurance subsidiary the arrangement was held to be not self-insurance because the economic risk of loss was not that of the parent modified on other grounds rev 2o0ww-31 20ww-1 c b the insurer then a loss by the insured does not affect the insured because the loss is offset by the insurance payment packing co 9th cir moreover the risk must contemplate the fortuitous occurrence of stated contingency 183_f2d_288 2d cir and must not be merely an investment or business risk if the insured has shifted its risk to v commissioner 811_f2d_1297 rul c b legierse u s see clougherty pincite rul rev a as a premium and set_aside for the payment of such a see amerco inc insuring many independent risks in return for numerous risk_distribution incorporates the statistical phenomenon known as the law of large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in claim premiums serves to distribute risk numerous relatively small independent risks that can occur randomly over time smoothes out the losses to match more closely its receipt of insurance premiums risk_distribution necessarily entails a pooling of premiums so potential insured is not in significant part paying for its own risks see 881_f2d_247 v commissioner 979_f2d_162 see clougherty packing co the insurer by assuming 9k cir 6th cir f 2d pincite a org this activity did not involve any risk shifting or risk principle business activity was engaging in various an insurance during 20xx forms of investment activity including the ownership of company distribution accordingly org was not an insurance_company during the year 20xx because its primary and predominant business activity did not involve insurance contracts but rather the generation of investment_income department of the treasury - internal_revenue_service form 886-a form 886-a name of taxpayer org page of year ended 20xx12 explanation of items ein num schedule or exhibit no org 20xx materially changed its operations from what on december it represented in its form_1024 it would directly engage in the business of insurance once its application was approved incorporated subsidiary to engage in the only insurance activity it asserts gualifies it operation was not disclosed on its application_for exemption as planned undertaking and was never subsequently revealed to the internal_revenue_service the service until the current audit instead on december an insurance_company in the form_1024 org stated that this change in 20xx org as a exemption_letter clearly stated that a change in operation is org be reported to the service in operation on its forms or otherwise its form_990 for 20xx and 20yy that subsidiary was its d b a accordingly org has failed to provide notice to the service of this material_change in its operation as required by the april exemption_letter however org did not report any changes instead org claimed on 20xxx to org represented that it would directly engage in granting of exemption was based on its representations in its org form_1024 insurance activity which was contingent upon its receipt of tax- exemption under sec_501 change in operation was material because it changed its primary and predominant business activity as originally indicated from anticipated insurance activity to substantial non-insurance activities ie managing investments in securities and an insurance_company org sec_601_201 a favorable determination_letter if an organization may not rely on there has been a material_change in operation inconsistent with exemption which would preclude the granting of exemption reg material_change inconsistent with exempt status in the character the purpose or the method of operation revocation will ordinarily take effect as c c insurance_company exempt from tax under sec_501 predominant business activity was engaging in investing activity in cases where revocation is due to a of the date of the material_change accordingly for the year 20xx org is not an treas proc rev since its the effective date of revocation is december the subsidiary was incorporated 20xx the date that department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer org ein num schedule or exhibit no page of year ended 20xx12 organization's position the results of the examination were discussed with cpa your organization's representative the examination findings and also indicated that he will present a position upon receipt of the 30-day_letter cpa indicated disagreement with mr conclusion org an insurance_company for for the taxable_year 20xx a company whose primary and is not an insurance_company exempt from tax under i r c org sec_501 federal_income_tax purposes is predominant business activity during the year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies activity that would constitute insurance or reinsurance activities during 20xx was engaging in its investment activity insurance_company for federal_income_tax purposes for the taxable_year 20xx and therefore is not exempt from taxation under sec_501 org was not engaged in any predominant business activity during 20xxx accordingly org is not an instead org for 20xxx department of the treasury - internal_revenue_service form 886-a
